[Cite as State v. Chears, 2021-Ohio-260.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               HANCOCK COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 5-20-24

        v.

OSCAR G.D. CHEARS,                                        OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Hancock County Common Pleas Court
                           Trial Court No. 2016 CR 00238

                                      Judgment Affirmed

                            Date of Decision: February 1, 2021




APPEARANCES:

        Brian A. Smith for Appellant

        Phillip A. Riegle for Appellee
Case No. 5-20-24


SHAW, J.

       {¶1} Defendant-appellant, Oscar Chears (“Chears”), brings this appeal from

the May 11, 2020 judgment of the Hancock County Common Pleas Court revoking

his community control and sentencing him to an 18-month prison term after it was

determined that Chears violated his community control by committing multiple

felonies in Michigan. On appeal, Chears argues that his prison term was not

supported by the record, that the trial court did not give him appropriate jail-time

credit, and that he was not properly notified of post-release control.

                                    Background

       {¶2} On August 12, 2016, Chears stole over $1,000 in goods from Wal-Mart

in Hancock County then drove away. After being informed of the incident, police

officers located his vehicle and attempted to initiate a traffic stop. Chears did not

comply with an officer’s signal to stop and a chase ensued. Chears drove north for

approximately 25 minutes, covering 37.5 miles, and reaching a top speed of 100

mph. He also drove over spike strips that had been deployed. Chears was eventually

apprehended.

       {¶3} On August 23, 2016, Chears was indicted for Failure to Comply with

Order or Signal of Police Officer in violation of R.C. 2921.331(B), a felony of the

third degree, and Theft in an amount exceeding $1,000 but less than $7,500 in




                                         -2-
Case No. 5-20-24


violation of R.C. 2913.02(A)(1), a felony of the fifth degree. Chears originally pled

not guilty to the charges.

       {¶4} On November 10, 2016, a change-of-plea hearing was held wherein

Chears agreed to plead guilty to the charge of Failure to Comply with Order or

Signal of Police Officer as indicted, and in exchange the State agreed to dismiss the

Theft charge. The agreement was reduced to writing and it was signed by Chears,

his defense counsel, the prosecutor, and the judge. The trial court conducted a

Crim.R. 11 dialogue with Chears and determined that his plea was knowing,

intelligent, and voluntary. Chears’s plea was accepted, and he was found guilty of

Failure to Comply with Order or Signal of Police Officer, a felony of the third

degree.

       {¶5} On December 22, 2016, Chears was sentenced to five years of

community control and he was notified that if he was found in violation of his

community control he would be subject to a prison term of 18 months. Due to the

fact that Chears actually lived in Wayne County, Michigan, his supervision was

transferred to Michigan pursuant to the interstate compact.

       {¶6} The next event that occurred that is relevant to this appeal was on

August 30, 2019, when Chears was convicted in Michigan of “Motor Vehicle

Unlawful Driving Away,” and “Police Officer—Assault/Resist,” both felony

offenses. He was sentenced to serve 305 days of incarceration and given two years


                                         -3-
Case No. 5-20-24


of probation. Because of the Michigan convictions, the State of Ohio filed a motion

to revoke Chears’ community control in the case sub judice.

      {¶7} On May 11, 2020, a hearing was held on the allegations that Chears had

violated his community control by committing the felony offenses in Michigan.

Chears did not deny that he had committed the crimes, which were similar in nature

to what had occurred in Hancock County in 2016. The Michigan felonies also

involved Chears fleeing from law enforcement in a vehicle, sideswiping other

drivers, and ramming a vehicle while officers tried to stop him.             Chears

acknowledged that he was sentenced to 10 months incarceration for those offenses,

though he stated he was released after 8 months when he completed a cognitive

behavior program.

      {¶8} Based on the evidence presented at the hearing, the trial court found that

Chears was in violation of his community control. The trial court then revoked his

community control and imposed the reserved 18-month prison term. A judgment

entry memorializing Chears’s sentence was filed May 11, 2020. It is from this

judgment that Chears appeals, asserting the following assignments of error for our

review.

                          Assignment of Error No. 1
      Because of Appellant’s limited criminal history, Appellant’s
      history of adjustment to supervision, and Appellant’s history of
      seeking counseling and maintaining gainful employment, the trial
      court’s sentence of Appellant was not supported by the record.


                                        -4-
Case No. 5-20-24


                            Assignment of Error No. 2
      Because the trial court did not credit Appellant with time served
      on his sentence, and Appellant was later charged with a
      community control violation based on his conviction in the same
      case, the trial court erred by not crediting Appellant with the time
      served in Michigan, as part of his sentence in Michigan Sixth
      Judicial Court case number 2019-271515-FH, pursuant to R.C.
      2967.191.

                         Assignment of Error No. 3
      Because the trial court did not properly notify Appellant of the
      terms and conditions of post-release control, either at Appellant’s
      plea hearing or at his sentencing hearing, the trial court’s
      sentence of Appellant with respect to Appellant’s post-release
      control was contrary to law.

                            First Assignment of Error

      {¶9} In his first assignment of error, Chears argues that the trial court erred

by imposing the reserved 18-month prison term when it revoked his community

control. Chears contends that he had no criminal history prior to his 2016 felony

conviction, that he expressed remorse in the matter, that he was employed, and that

he was doing better since completing the cognitive behavior program in Michigan.

                               Standard of Review

      {¶10} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “ ‘which will produce in the mind of the


                                        -5-
Case No. 5-20-24


trier of facts a firm belief or conviction as to the facts sought to be established.’ ”

Id. at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of

the syllabus.

                                 Relevant Authority

       {¶11} “ ‘The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than [a] minimum sentence[ ].’ ” State

v. Castle, 2d Dist. Clark No. 2016-CA-16, 2016-Ohio-4974, ¶ 26, quoting State v.

King, 2d Dist. Clark No. 2012-CA-25, 2013-Ohio-2021, ¶ 45; State v. White, 3d

Dist. Marion No. 9-19-32, 2020-Ohio-717, ¶ 8. Nevertheless, when exercising its

sentencing discretion, a trial court must consider the statutory policies that apply to

every felony offense, including those set out in R.C. 2929.11 and R.C. 2929.12.

State v. Kerns, 3d Dist. Logan No. 8-18-05, 2018-Ohio-3838, ¶ 8, citing State v.

Mathis, 109 Ohio St.3d 54, 2006-Ohio-855, ¶ 38.

       {¶12} Revised Code 2929.11 provides that sentences for a felony shall be

guided by the overriding purposes of felony sentencing: “to protect the public from

future crime by the offender and others, to punish the offender, and to promote the

effective rehabilitation of the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on

state or local government resources.” R.C. 2929.11(A). In order to comply with


                                         -6-
Case No. 5-20-24


those purposes and principles, R.C. 2929.12 instructs a trial court to consider

various factors set forth in the statute relating to the seriousness of the offender’s

conduct and to the likelihood of the offender’s recidivism. R.C. 2929.12(A)-(E).

                                      Analysis

       {¶13} In this case Chears was convicted of a third degree felony. Given that

Chears elected to enter a guilty plea, and that the 2016 offense in Hancock County

was his first felony offense, the trial court placed him on community control. The

trial court indicated that it wanted to give Chears an opportunity, particularly to

obtain his GED. Nevertheless, the trial court reserved an 18-month prison term if

Chears was found in violation of his community control.            Pursuant to R.C.

2929.14(A)(3)(b), a prison term for a third degree felony violation such as the one

in this case “shall be a definite term of nine, twelve, eighteen, twenty-four, thirty,

or thirty-six months.” Thus the trial court’s reserved prison term was within the

appropriate statutory range.

       {¶14} As Chears was a resident of Michigan, he was monitored in Michigan.

Subsequently, in 2019, Chears committed two felonies in Michigan, and the State

of Ohio sought to revoke his community control in Ohio. After a hearing on the

matter, the trial court found that Chears was in violation of his community control.

He was then sentenced to the reserved 18-month prison term.




                                         -7-
Case No. 5-20-24


       {¶15} Chears now argues that the imposition of his reserved 18-month prison

term was not supported by the record. He contends that the trial court could have

elected to impose a lesser prison term or to use other community control sanctions

in this matter.

       {¶16} Contrary to Chears’ argument, he was not even sentenced to a

“maximum” prison term in this case. For his third degree felony he was ordered to

serve an 18-month prison term, which is only half of the maximum possible, thirty-

six months. Notwithstanding this point, Chears was initially not even sent to prison,

he was given an opportunity on community control to abide by the conditions of his

supervision, and he failed to do so when he committed two new felonies in

Michigan. Those new felonies, as the trial court stated, were of a similar character

to the felony he was already convicted of here in Ohio. Because of the new felonies

in Michigan, and their similar nature to Chears’s prior conviction here in Ohio, the

trial court determined that Chears was no longer amenable to community control.

       {¶17} Chears may argue that his mindset had changed since his conviction

in Michigan, but for approximately eight months prior to the revocation of his

community control in this case, he had been incarcerated in Michigan, and shortly

before that term of incarceration he committed the offenses in Michigan. Based on

those issues it is inaccurate to suggest he had been proceeding well on community

control up until the point that his community control was revoked in 2020.


                                         -8-
Case No. 5-20-24


       {¶18} Moreover, when Chears was initially sentenced to community control

in this matter, and notified of the reserved 18-month prison term, the trial court

indicated it had considered the principles and purposes of sentencing in fashioning

its sentence. Although the trial court must consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in R.C.

2929.12, the sentencing court is not required to “state on the record that it considered

the statutory criteria or discuss them.” State v. Maggette, 3d Dist. Seneca No. 13-

16-06, 2016-Ohio-5554, ¶ 32, quoting State v. Polick, 101 Ohio App.3d 428, 431

(4th Dist.1995). Rather, a trial court’s statement that it considered the required

statutory factors, without more, is sufficient to fulfill its obligations under the

sentencing statutes. State v. Abrams, 8th Dist. Cuyahoga No. 103786, 2016-Ohio-

4570, citing State v. Payne, 114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 18. Here, the

trial court did explicitly state that it had considered the requisite statutes in its 2016

sentencing.

       {¶19} Given that the trial court was in compliance with the sentencing

statutes when Chears was originally sentenced, and that the trial court properly

found that Chears was in violation of his community control based on his felony

convictions in Michigan, we cannot find that the trial court erred by revoking his

community control and imposing a prison term. The prison term was also within

the appropriate statutory range, which means the sentence is presumptively valid.


                                           -9-
Case No. 5-20-24


State v. Wrasman, 3d Dist. Logan No. 8-19-36, 2019-Ohio-5299, ¶ 8; State v.

Sanders, 3d Dist. Auglaize No. 2-19-13, 2020-Ohio-3506, ¶ 18, appeal not

allowed, 160 Ohio St.3d 1440, 2020-Ohio-4983, ¶ 18.

       {¶20} Chears has not met his burden on appeal to establish, by clear and

convincing evidence, that the trial court erred by imposing the reserved prison term.

His violations of community control by committing substantially similar felonies

support the trial court’s determination that he was no longer amenable to community

control, particularly since he was making the same mistakes years after the original

incident. For all of these reasons, Chears’s first assignment of error is overruled.

                            Second Assignment of Error

       {¶21} In Chears’s second assignment of error, he argues that the trial court

erred by not providing him with jail-time credit in this case for the time he spent

incarcerated on the convictions in Michigan. He argues that since the community

control violation in this case was predicated on the Michigan convictions, his

incarceration in Michigan was not separate and apart from the case sub judice.

       {¶22} Chears’s argument facially misreads the requirements to receive jail

time credit. Revised Code 2929.19(B)(2)(g)(i) requires that when a trial court

determines at sentencing that a prison term is necessary or required, it must

       Determine, notify the offender of, and include in the sentencing
       entry the total number of days, including the sentencing date but
       excluding conveyance time, that the offender has been confined
       for any reason arising out of the offense for which the offender is

                                        -10-
Case No. 5-20-24


         being sentenced and by which the department of rehabilitation
         and correction must reduce the definite prison term imposed on
         the offender as the offender’s stated prison term * * *
         under section 2967.191 of the Revised Code. The court’s
         calculation shall not include the number of days, if any, that the
         offender served in the custody of the department of rehabilitation
         and correction arising out of any prior offense for which the
         prisoner was convicted and sentenced.

(Emphasis added.)

         {¶23} Chears contends that his convictions and prison terms were

interconnected since his community control was being revoked in this case for his

felonies committed in Michigan. Chears ignores the fact that the reserved prison

term in this case was for the crime he committed in Ohio by failing to stop for police

for over 30 miles as he drove across spike strips and endangered motorists. Chears’s

incarceration in Michigan was for his specific crimes in Michigan. Based on those

Michigan crimes, the trial court found that Chears had not demonstrated he was

continuously amenable to community control, therefore the trial court imposed the

reserved prison term. That reserved prison term was based on Chears’s original

crimes in this case in Ohio. Simply put, Chears is not entitled to jail-time credit in

this case for days that he spent incarcerated on other charges, in another state

altogether.1 See State v. Thomas, 3d Dist. Marion No. 9-16-41, 2017-Ohio-607;

State v. Slappey, 3d Dist. Marion No. 9-12-58, 2013-Ohio-1939, ¶ 37 (“a defendant



1
 Moreover, his original defense counsel may have recognized this as he did not claim that Chears was entitled
to jail-time credit related to the Michigan convictions.

                                                   -11-
Case No. 5-20-24


is not entitled to jail-time credit for any period of incarceration in another

jurisdiction that arises from facts separate and apart from those on which the current

sentence is based.”).

       {¶24} Based on the record before us we cannot find that the trial court erred

by declining to credit Chears with any time he spent incarcerated in Michigan for

the crimes he committed in Michigan. Therefore, Chears’s second assignment of

error is overruled.

                             Third Assignment of Error

       {¶25} In his third assignment of error, Chears argues that the trial court did

not properly notify him regarding post-release control at his plea hearing or at his

sentencing hearing, so he contends that his sentence with respect to post-release

control was contrary to law. More specifically, Chears argues that the trial court

improperly informed him during his plea and at the sentencing hearing that if he

was sent to prison, and if he was placed on post-release control, and if he violated

his post-release control, he could be subject to up to three years of additional prison

time. Chears argues that the trial court erred by informing him that he could face

up to “three years” of additional prison time based on a post-release control

violation, when the maximum amount would have been 18 months if he received a

maximum sentence, or 9 months based on an 18-month sentence. Put another way,

Chears contends that the trial court improperly told him at the plea hearing that he


                                         -12-
Case No. 5-20-24


was potentially facing more prison time if he violated post-release control than he

actually would have been subject to if he violated post-release control in the future.

         {¶26} In State v. Grimes, 151 Ohio St.3d 19, 2017-Ohio-2927, ¶ 1, the

Supreme Court of Ohio defined what is required to impose post-release control,

holding,

         that to validly impose postrelease control when the court orally
         provides all the required advisements at the sentencing hearing,
         the sentencing entry must contain the following information: (1)
         whether postrelease control is discretionary or mandatory, (2) the
         duration of the postrelease-control period, and (3) a statement to
         the effect that the Adult Parole Authority (“APA”) will
         administer the postrelease control pursuant to R.C. 2967.28 and
         that any violation by the offender of the conditions of postrelease
         control will subject the offender to the consequences set forth in
         that statute.

A review of the record shows that all of the requirements under Grimes were met in

this case. In fact, the requirements were met multiple times.

         {¶27} At the plea hearing in this matter, the trial court notified Chears of the

maximum possible penalties of his crimes, including the fact that he could be placed

on post-release control for three years. The trial court also stated at the plea hearing

that the maximum possible prison sentence that Chears would face when he was

sentenced was 36 months, and that half of that, 18 months, was his “maximum

exposure for a series” of post-release control violations.2 (Tr. at 26). Thus the trial


2
  Chears’s primary argument in this matter seems to be that the trial court misinformed him prior to this point
in the Crim.R. 11 dialogue. Even assuming the trial court misstated the amount of prison time Chears could
face if he violated post-release control shortly before this point at the hearing, the trial court corrected itself

                                                      -13-
Case No. 5-20-24


court properly informed Chears of his maximum potential post-release control

prison exposure at the plea hearing. In fact, the trial court stated that since

sentencing had not been held, and it had not seen a pre-sentence investigation yet,

it wanted to cover the “worst case scenario” with Chears, thus covering the

maximum possible terms. (Id.)

        {¶28} Then, at the 2016 sentencing hearing, the trial court again referenced

post-release control as a possibility, if Chears was ever sent to prison. The trial

court’s judgment entry of sentencing thoroughly and accurately stated all of the

post-release control requirements, including that Chears’s maximum possible prison

term exposure for post-release control violations was one-half of his stated prison

term.

        {¶29} Finally, when Chears’s community control was revoked in 2020, and

he was actually sentenced to his reserved 18-month prison term, he was fully and

accurately notified regarding post-release control.

        THE COURT: * * * Further will find that at the conclusion of
        having to serve his 18-month prison sentence, that the
        Department of Corrections will have to make a decision about
        whether or not to place the Defendant upon post-release control
        supervision. In the event the Department of Corrections
        determines that the Defendant should be placed on post-release
        control, they can place him on post-release control for up to three
        years. However, as Judge Niemeyer advised you, Post-release
        control is not mandatory. They are not required to put you on

with the appropriate information. Nevertheless, we fail to see how there can be anything prejudicial about
informing a defendant at a plea hearing that he was subject to more potential post-release control
consequences than he actually would be.

                                                  -14-
Case No. 5-20-24


       supervision. If they choose to place you on supervision at the
       conclusion of your sentence, there will be rules that you will have
       to follow. And if you were to violate any of your rules of post-
       release control supervision, you could, as a sanction, be ordered
       back to prison, for up to nine months for any single violation, but
       you can never be ordered back for more than one half of your
       total stated prison term for any combination of violations.

       [The trial court then continues to inform Chears regarding post-release
       control supervision.]

(May 11, 2020, Tr. at 55-56).

       {¶30} After reviewing the record, we find that Chears has clearly and

convincingly demonstrated any error here related to his post-release control. The

trial court appropriately informed him that he may be subject to up to three years of

post-release control, and that there could be certain consequences for violating that

post-release control if he was even placed on it. This places the trial court in

compliance with appropriate notifications under State v. Grimes, 151 Ohio St.3d 19,

2017-Ohio-2927, ¶ 1. Therefore, Chears’s third assignment of error is overruled.

                                    Conclusion

       {¶31} For the foregoing reasons, Chears’s assignments of error are overruled

and the judgment of the Hancock County Common Pleas Court is affirmed.

                                                                Judgment Affirmed

WILLAMOWSKI, P.J. and ZIMMERMAN, J., concur.

/jlr



                                        -15-